Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In view of the Pre-Appeal Brief filed on 05/16/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KARALE et al (US 20170083251 A1, hereinafter “KARALE”) in view of Corbett.
7.	With respect to claim 1,
KARALE discloses a method comprising:
organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster, the management domain providing a level of indirection that allows automatic updates to the volumes of the namespace;
applying attributes to the management domain, the attributes including performance settings of one or more quality of service (QoS) policies;
modifying the management domain to change the attributes applied to the management domain;
changing the attributes of each volume of the management domain in accordance with the level of indirection provided by the management domain; and
distributing enforcement of the one or more QoS policies at a level of service for the volumes of the management domain (Karale [0031], [0035], [0040] - [0041], [0045], [0047], [0073], [0077] – [0078], [0081] - [0082] e.g. [0031] The VMs and applications may be used to read and write data at the storage devices of the storage system 108. [0035] SSL identifies a certain performance level defined by a storage device type, number of input/output operations executed per second (IOPS) for certain amount of storage (for example, a terabyte (“TB”)), a minimum number or IOPS, an aggregate type and others. [0040] From the perspective of one of the client systems, each volume can appear to be a single drive. However, each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any other suitable set of storage space. [0041] The storage operating system 134 organizes storage space at storage devices 114 as one or more “aggregate”, where each aggregate is identified by a unique identifier and a location. Within each aggregate, one or more storage volumes are created whose size can be varied. [0045] System 100 may also include a monitoring console 128 that interfaces with the storage operating system 134 for sending and receiving performance data that may also be referred to as QoS data. QOS at the storage system level may be implemented by a QOS module 136 that maintains one or more QOS data structure (or performance data structure) 138. QOS module 136 is used to implement a guaranteed latency and/or a throughput rate for processing I/O requests, as associated with service levels. [0047] QOS module 136 stores QOS data at data structure 138. The data structure 138 identifies each storage volume and the associated latency and throughput. QOS module 136 provides this information to the storage operating system 134 such that storage operating system 134 can prioritize and process I/O requests based on the latency and throughput rates associated with the storage volumes. The storage operating system 134 maintains a plurality of queues (not shown) for providing QOS for each storage volume. The monitoring console 128 obtains QOS data from storage operating system 134 and stores it at a data structure 126. The monitored data 126 may be used to monitor compliance to service levels. [0073] The clustered storage system 202 can be organized into any suitable number of storage virtual machines (SVMs) (may be referred to as virtual servers (may also be referred to as “SVMs”), in which each SVM represents a single storage system namespace with separate network access. Each SVM has a client domain and a security domain that are separate from the client and security domains of other SVMs. Client systems can access the data on a SVM from any node of the clustered system, through the VIFs associated with that SVM. [0077] SSL (storage service level) Process Flow: [0078] FIG. 2B shows a process 220 for modifying, deleting or adding a new storage service level. This allows a storage environment designer to define performance service attributes. A user then selects a particular action, for example, to delete (B224), add (B226) or update (B228) a SSL. [0081] To update a SSL, in block B228A, the SSL is modified by modifying the SSL attributes, for example, IOPS value and new aggregates that can support the modified SSL are added [as
Organizing (e.g. organizes) a plurality of volumes (e.g. volumes) as a management domain (e.g. domain) of a namespace (e.g. namespace) in a database of a storage cluster (e.g. cluster), the management domain providing a level of indirection that allows automatic updates (e.g. access – read/write) to the volumes of the namespace;
applying attributes (e.g. attributes) to the management domain, the attributes including performance settings (e.g. performance level/metric/data structure/service attributes) of one or more quality of service (QoS) policies (e.g. QoS policy);
modifying (e.g. modify) the management domain to change the attributes (e.g. attributes) applied to the management domain;
changing the attributes (e.g. modifying, deleting or adding a new storage service level. This allows a storage environment designer to define performance service attributes) of each volume (e.g. volume) of the management domain in accordance with the level of indirection provided by the management domain; and
distributing (e.g. each volume can represent storage space in at one storage device, an aggregate of some or all of the storage space in multiple storage devices … To update a SSL, in block B228A, the SSL is modified by modifying the SSL attributes, for example, IOPS value and new aggregates that can support the modified SSL are added; referring to the instant applicant’s specification [0015]. NOTE: after an SSL (i.e. performance level) is modified, the modified SSL is applied to all volumes within the domain to identify which volume(s) can support the modified SSL. All volumes can support the modified SSL are monitored to comply to the modified SSL (i.e. performance level - QoS)) enforcement (e.g. The storage operating system 134 maintains a plurality of queues (not shown) for providing QOS for each storage volume. The monitoring console 128 obtains QOS data from storage operating system 134 and stores it at a data structure 126. The monitored data 126 may be used to monitor compliance to service levels) of the one or more QoS policies at a level of service for the volumes of the management domain]. [0082] FIG. 2C shows an example of a GUI 230 where a user can select the option to delete, add or update a SSL. The example of FIG. 2C shows the update operation. The name associated with the SSL is “Capacity”. The number of IOPS per TB is shown as 128, while an initial IOPS value is shown as 50. The provisioning type is shown as thin. The aggregates that can be mapped to the SSL are shown in segment 230A, while aggregates already mapped are shown in segment 230B. As shown in FIG. 2C, the systems and processes described herein provide an intuitive tool to a user for managing SSL based on user needs).
Although KARALE substantially teaches the claimed invention, KARALE does not explicitly indicate atomic updates to the volumes of the namespace.
Corbett teaches the limitations by stating organizing a plurality of volumes as a management domain of a namespace in a database of a storage cluster, the management domain providing a level of indirection that allows automatic and atomic updates to the volumes of the namespace (Corbett Abstract, col. 8 line 60 – col. 9 line 10, col. 15 lines 40-59, col. 19 line 36 – col. 20 line 20, 48-61 e.g. (abstract) A lightweight coherency control protocol ensures consistency of data containers, such as a file, and associated data buffers stored on one or more volumes served by a plurality of nodes, e.g., storage systems, connected as a cluster. (38) The RAID system 380 manages the storage and retrieval of information to and from the volumes/disks in accordance with I/O operations, while the disk driver system 390 implements a disk access protocol such as, e.g., the SCSI protocol. (67) The inode file 1006 further includes a root directory 1020 and a "hidden" meta-data root directory 1030, the latter of which includes a namespace having files related to a flexible volume in which users cannot "see" the files (87) However, once ordering is established, the file system 360 ensures that each operation in that established order is treated atomically.  (88)  Execution of a write operation is atomic and execution of a read operation reflects either all or none of the results of that write operation.  (89) Some modifications are coupled together (circled) in the same write operation and are treated atomically, while other modifications are performed either by different nodes or by the same node at different times.  Read operations (R) may occur anywhere in the file at any time, although the file system prevents a read operation from "crossing" (executing during) an atomically coupled write operation.  (93) The update count value is incremented each time the buffer 806 is updated with a write request/operation [as
organizing a plurality of volumes (e.g. volumes) as a management domain of a namespace (e.g. namespace) in a database of a storage cluster (e.g. cluster), the management domain providing a level of indirection that allows automatic and atomic (e.g. atomically) updates (e.g. write; update) to the volumes (e.g. volumes - buffer) of the namespace]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of KARALE and Corbett, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43). 
8.	Claim 11 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
9.	Claim 20 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

10.	Claims 2-8, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over KARALE in view of Corbett, and further in view of Nickolov et al (U.S. 20090276771 A1 hereinafter, “Nickolov”).
11.	With respect to claim 2,
Although KARALE and Corbett combination substantially teaches the claimed invention, they do not explicitly indicate invoking a callback function to propagate the attribute changes to each volume of the management domain.
Nickolov teaches the limitations by stating invoking a callback function to propagate the attribute changes to each volume of the management domain (Nickolov [1517] e.g. [1517] In addition to the typical definition of the repository data structure, it may be desirable to add various features such as, for example, one or more of the following (or combinations thereof): (a) ability to add (persistent) notifications at any level of the hierarchy, e.g., so that I can get a callback when something changes in a given subtree; (b) ability to place a lock at any level of the hierarchy, the lock semantics being read-lock, write-lock, or exclusive-lock.  This may allow one to make complex updates to the repository content in a safe way).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of KARALE, Corbett and Nickolov, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43).
12.	With respect to claim 3,
	Nickolov further discloses wherein invoking the callback function provides the automatic and atomic updates to the volumes (Nickolov [1615] e.g. [1615] Interface operations may be preferably atomic).
13.	With respect to claim 4,
Nickolov further discloses executing a service on the database to invoke the callback function (Nickolov [1516] - [1517] e.g. a web service interface).
14.	With respect to claim 5,
	Nickolov further discloses atomically modifying a plurality of volumes of the namespace in tandem via one or more callback functions (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
15.	With respect to claim 6,
	Nickolov further discloses executing a service on the database to implement a request issued by a client of the storage cluster to create the management domain as a data structure in the namespace of the database (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
16.	With respect to claim 7,
	Nickolov further discloses wherein each volume of the management domain is associated with a management domain identifier stored in a data structure associated with a respective volume of the management domain (Nickolov [1516] - [1519] e.g. [1519] The hierarchical name space may be organized to define catalogs and home directories for accounts.  Each catalog may have a descriptor and a set of elements, which can be appliance classes or applications, depending on the catalog type.  The catalog descriptor may be preferably an ADL file that may be stored as a single repository object, in the root of the catalog.  Each appliance class may include a descriptor and one or more volumes).
17.	With respect to claim 8,
	Nickolov further discloses wherein the management domain is associated with a snapshot data structure configured to group snapshots of a plurality of volumes across the storage cluster (Nickolov [1358] e.g. [1358] The main piece screen may include a number of different snapshots (e.g., about 2-5 snapshots) of the service UI with as little text as possible).
18.	With respect to claim 10,
Nickolov further discloses in response to removing a volume from the management domain, invoking a callback function to remove the level of indirection provided by the management domain (Nickolov [2229] e.g. [2229] If one wants to add or remove actual application volumes or access one of the application volumes in order to upload and/or download files to/from it, press the Manage Volumes button).
19	Claims 12-19 same as claims 2-8 and 10 and are rejected for the same reasons as applied hereinabove.

20.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KARALE in view of Corbett, and further in view of Popov et al (U.S. 20120150802 A1 hereinafter, “Popov”).
21.	With respect to claim 9,
Although KARALE and Corbett combination substantially teaches the claimed invention, they do not explicitly indicate wherein the database is a distributed share-nothing database across a plurality of nodes of the storage cluster.
Popov teaches the limitations by stating wherein the database is a distributed share-nothing database across a plurality of nodes of the storage cluster (Popov [0051] e.g. Database replication assumed in the present embodiment is of "share nothing" type, where each RDBMS interacts with its own, full copy of the database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of KARALE, Corbett and Popov, to provide a system and method that reduces the overhead of maintaining data coherency in a clustered storage system (Corbett col. 3 lines 40-43).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
22.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
23.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 12, 2022